Case 1:20-cv-11317-DJC al ee 1-4 ea 07/13/20 Page 1 of 2 (oa)

 

 

BRISTOL, SS SUPERIOR COURT {heb ‘\
JUL - 3 2017
COMMONWEALTH OF MASSACHUSETTS
ESQ.
B ANISTRATE SUPERIOR COURT DEPARTMENT
; CIVIL ACTION NO.: 9973CR00066
)
COMMONWEALTH OF )
MASSACHUSETTS, )
Plaintiff
)
Vv.
. LEONARD J. JACKSON )
Defendant.
).
)
NOTICE OF WITHDRAWAL

 

Please withdraw my appearancé as counsel for the Plaintiff, Commonwealth of
Massachusetts, in the above-captioned matter.

Respectfully submitted,
By its attorneys,
MORRISON MAHONEY LLP

 

Corey T. Mastin, BBO #684332
cmasti orrisonmahoney.com
Morrison Mahoney LLP
250 Summer Street
Boston, MA 02210-1181
Phone: 617-439-7500

Fax: 617-342-4974 -

1472974v.1
Case 1:20-cv-11317-DJC Docu At Filed 07/13/20 Page 2 of 2

Eth. B2
(RAPERILTH OF MASSACHUSETTS

SUPERIOR COURT DEPARTMENT
DEC I 3 2018 OF THE TRIAL COURT

BRISTOL, ss. MARC J SANTOS, ES CIVIL ACTION NO. 9973CR00066
Gel SRK Avera yo rey ape
CLERKIMAGISTAR
COMMONWEALTH OF
MASSACHUSETTS,
Plaintiff,

 

Vv.

LEONARD J. JACKSON,
Defendant,

 

NOTICE OF WITHDRAWAL |

Please withdraw my appearance as counsel for the Commonwealth.

The Defendant,
COMMONWEALTH

By ITS Attorneys,

( pe yl—

Corey T. Mastif, BBO #684332
cmastin@morrisonmahoney.com
MORRISON MAHONEY LLP
250 Summer Street
Boston, MA 02210-1181
Phone: 617-439-7500
Fax: 617-342-4903
